The appellants were indicted, tried and convicted for an assault, and battery. There was evidence tending to identify one of the defendants named Koskrey as one of the men who were present at and participated in the alleged offense. On appeal it is held that it was for the jury to determine the weight of this evidence; and that the court very properly refused to take this consideration from them by instructing them to acquit Koskrey, if they believed the evidence. The other charges requested by the defendant are held to have been properly refused, since they tended to mislead the jury. The judgment of conviction is affirmed.
Opinion by
McClellan, J.